Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, and 11-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., US 2011/0304423 in view of Celli et al., U.S. Patent 7,029,925.
Wu et al. shows the invention substantially as claimed including a semiconductor device comprising: a capacitor comprising:
A polar layer (13 or 14) comprising a base polar material having a hexagonal crystal structure (see, paragraph 0027, LaMnO3, which is hexagonal) and doped with a dopant (for example, lanthanum-see paragraphs 0027 and 0077), wherein the dopant comprises a metal element that is different from one or more metal elements of the base polar material and is present at a concentration such that a ferroelectric switching voltage of the capacitor is lower than that of a reference capacitor that is the same as the capacitor except for the presence of the dopant (this would be an expected outcome since 
First and second crystalline conductive oxide electrodes (conductive films 12 and 16) on opposite sides of the polar layer (see paragraph 0025).
Wu et al. does not expressly disclose first and second barrier metal layers on respective ones of the first and second crystalline conductive oxide electrodes on opposing sides of the polar layer. Celli et al. discloses first and second barrier metal layers on respective ones of the first and second crystalline conductive oxide electrodes on opposing sides of the polar layer (see, for example, col. 17-lines 39-45 which references top and bottom diffusion barriers). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device of Wu et al. so as to comprise the claimed barrier metal layers because xxx.
	Regarding dependent claim 2, note that since the crystalline structure and material is substantially similar in the Wu et al. reference as in the specification, it would be expected that higher concentration of the dopant in Wu et al. would correspond to lower ferroelectric switching voltage as indicated in the instant invention.
	Concerning dependent claims 3-4, 8, 12, 17-19, and 24-25 and the particular device characteristics, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to optimize the particular device characteristics of the ferroelectric device depending upon the particular application used and such limitation would not lend patentability to the instant application absent a showing of unexpected results.
	Regarding dependent claims 5 and 20, note that Wu et al. discloses the use of a lanthanide element as a dopant.
	Concerning claim 9, Wu et al. appears to disclose a ferroelectric material with an overlapping range to that which is claimed (see paragraph 0027). Therefore, a prima facie case of obviousness exists 
	With respect to dependent claim 11, note that in Celli et al. at least one of the diffusion barrier metal layers is a refractory metal.
	Concerning dependent claim 12, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time the invention was made to connect the capacitor of Wu to a drain layer and further incorporating a transistor because this is the configuration of conventional memory devices such as dynamic random access memories.
	Regarding dependent claims 14, 16, and 26, note that in Wu the dopant has an oxidation state that is the same as the oxidation state of the metal in the base polar material (see, for example paragraph 0027 that shows lanthanum and manganese with the same oxidation state).
	With respect to dependent claim 21, the polar layer of Wu has a lattice constant that is matched within about 20% of a lattice constant of the oxide electrodes (see paragraphs 0025-0027).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., US 2011/0304423 in view of Celli et al., U.S. Patent 7,029,925 as applied to claims 1-5, 8-9, and 11-26 above, and further in view of Li et al., US 2005/0230726.
Wu et al. and Celli et al. are applied as above but do not expressly disclose where the base ferroelectric material has the claimed chemical formula (RMnO3). Li discloses the use of rare earth manganese rare earth oxides (see abstract). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the product of Wu et al. .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



December 1, 2021